Beasley, Judge.
Woody, a homeowner, brought an action for damages against a home improvement contractor and the City of Atlanta rehabilitation inspectors, alleging that defendants had breached duties arising out of the contract for repair. Defendants answered and the case was placed *409twenty-first on the thirty-four case trial calendar for the week of April 18, 1988. At the call of the calendar plaintiff failed to appear and defendants moved to dismiss for want of prosecution. The motion was granted and plaintiff moved to vacate the order. Appeal is from denial of the motion.
Decided July 5, 1989
Rehearing denied July 20, 1989.
King, Morriss, Talansky & Witcher, Joseph H. King, Jr., for appellant.
J. C. Maddox, June D. Green, Bernard R. Thomas, Sr.i Marva Jones Brooks, for appellees.
Plaintiff asserts that in an effort to comply with USCR 8.4 his counsel called the calendar clerk during the call of the calendar and left a message that he could be ready for trial on two hours’ notice. He contends that this was sufficient to avoid dismissal as provided in USCR 14, upon the holdings of Broadwater v. City of Danville, 184 Ga. App. 886, 888 (2) (363 SE2d 316) (1987), and Fulton v. State of Ga., 183 Ga. App. 570, 572 (359 SE2d 726) (1987). We cannot reach the merits, however, because the assertions are not supported by the record. Broadwater, supra at 889 (3).

Judgment affirmed.


Carley, C. J., and McMurray, P. J., concur.